DETAILED ACTION
This Office Action is in response to the amendment to Application Ser. No. 16/737,425 filed on October 19, 2022. Claims 2, 9 and 16 are cancelled. Claims 1, 3, 6, 8, 10, 13, 15 and 17 are currently amended. Claims 1, 3-8, 11-15 and 17-20 are pending and are examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 19, 2022, has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Response to Arguments
The amendment to Claims 1, 8 and 15 has overcome the rejection of Claims 1-20 under 35 U.S.C. 103 set forth in the Non-Final Office Action mailed January 24, 2022. New grounds of rejection under 35 U.S.C. 103, necessitated by the amendment, are set forth in this Office Action.

Claim Interpretation
Paragraph [00139] of the instant specification states:
“The computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device. The computer readable storage medium may be, for example, but is not limited to, an electronic storage device, a magnetic storage device, an optical storage device, an electromagnetic storage device, a semiconductor storage device, or any suitable combination of the foregoing. A non-exhaustive list of more specific examples of the computer readable storage medium includes the following: a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), a static random access memory (SRAM), a portable compact disc read-only memory (CD-ROM), a digital versatile disk (DVD), a memory stick, a floppy disk, a mechanically encoded device such as punch-cards or raised structures in a groove having instructions recorded thereon, and any suitable combination of the foregoing. A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”
In view of the specification, "a computer readable storage medium”, as recited in Claim 8, is interpreted as being a non-transitory computer readable storage medium.

 “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” See MPEP 2111.04 II.

Method Claims 1 and 3-7 recite contingent limitations that are not required to be performed as they are subject to conditions that may not be met.

Regarding method Claim 1, the following limitations recite steps that are performed only upon certain conditions being met:
“in response to the individual function usage score exceeding a device threshold, sending by the at least one sender device a request to form a device group to the receiver device (emphasis added);
generating by the receiver device a second individual function usage score;
in response to the second individual function usage score exceeding a second device threshold, sending by the receiver device, an acceptance of the device group formation to the at least one sender device; and
in response to receiving an indication of acceptance to form the device group from the receiving device, forming by the at least one sender device the device group for a temporary period, where functions and data are shared in the device group.”
Given its broadest reasonable interpretation, Claim 1 does not requires the steps of “sending by the at least one sender device a request to form a device group to the receiver device”, generating by the receiver device a second individual function usage score”, “in response to the second individual function usage score exceeding a second device threshold, sending by the receiver device, an acceptance of the device group formation to the at least one sender device” and “in response to receiving an indication of acceptance to form the device group from the receiving device, forming by the at least one sender device the device group for a temporary period, where functions and data are shared in the device group” to be performed as they are subject to a condition, i.e., the individual function usage score exceeding a device threshold, which is not required to occur by the claim.

Additionally, regarding method Claim 3, the following limitation recites a step that is only performed upon a certain condition being met:
“in response to the new individual function usage score not exceeding the device threshold, exiting, by the at least one device, the device group (emphasis added).”
Given its broadest reasonable interpretation, Claim 3 does not requires the step of “exiting, by the at least one device, the device group” to be performed as it is subject to a condition, i.e., the new individual function usage score not exceeding the device threshold, which is not required to occur by the claim.

While the broadest reasonable interpretation of Claims 1 and 3 does not require the performance of steps which are contingent upon conditions that are not required to be met, for the purposes of compact prosecution, insofar as the recited limitations are definite, prior art has been applied to each limitation in this Office Action as if each step were required to be performed.

Claim Objections
The claims are objected to because of the following informalities:
regarding Claim 1: 
commas should be added surrounding the phrase “by at least one sender device” recited in line 6, 
the phrase “generating an individual function usage score, by the at least one sender device, indicating a summation” recited in lines 9-10 should be “generating, by the at least one sender device, an individual function usage score indicating a summation”, 
commas should be added surrounding the phrase “by the at least one sender device” recited in line 13, 
commas should be added surrounding the phrase “by the receiver device” recited in line 14, 
a comma should be added after the word “sending” recited in line 16, and
commas should be added surrounding the phrase “by the at least one sender device” recited in line 19;
regarding Claim 3:
the phrase “of the plurality of devices” recited in line 3 should be deleted, and
a comma should be added after the word “group” recited in line 4;
regarding Claim 8:
commas should be added surrounding the phrase “by at least one sender device” recited in line 6,
a comma should be added after the word “device” recited in line 9, and
commas should be added surrounding the phrase “by the receiver device” recited in line 13; 
regarding Claim 10:
the phrase “of the plurality of devices” recited in line 3 should be deleted,
a comma should be added after the word “group” recited in line 4, and
the phrase “by the at least one” recited in line 6 should be “by the at least one device” and commas should be added surrounding the phrase;
 regarding Claim 15:
commas should be added surrounding the phrase “by the at least one sender device” recited in line 9, 
the phrase “generating an individual function usage score, by the at least one sender device, indicating a summation” recited in lines 12-13 should be “generating, by the at least one sender device, an individual function usage score indicating a summation”,
a comma should be after the word “sending” recited in line 15;
commas should be added surrounding the phrase “by the receiver device” recited in line 17, and
a comma should be added after the word “sending” recited in line 19; and
regarding Claim 17:
the limitation, “periodically determining a new individual function usage score, by at least one device of the plurality of devices in the device group” should be “periodically determining, by at least one device in the device group, a new individual function usage score”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1, 3-8, 11-15 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “in response to receiving an indication of acceptance to form the device group from the receiving device, forming by the at least one sender device the device group for a temporary period, where functions and data are shared in the device group” in lines 18-20. The relationship between “an indication of acceptance to form the device group” recited in line 18 and “an acceptance of the device group formation” recited earlier in line 16 of the claim is unclear, rendering the claim indefinite. Specifically, it is unclear whether a distinction should be drawn between “an indication of acceptance to form the device group” and “an acceptance of the device group formation” or whether the terms are being used interchangeably to refer to the same element.
Dependent Claims 3-7 are rejected for the reasons presented above with respect to rejected Claim 1 in view of their dependence thereon.
For examination purposes, the term “an indication of acceptance to form the device group” recited in line 18 is interpreted as “the acceptance of the device group formation”.

Insofar as it recites similar claim elements, Claim 8 is rejected for substantially the same reasons presented above with respect to Claim 1.
Additionally, Claim 8 recites the limitation “storing a list of functions for each of a plurality of devices, wherein the list of functions includes functions that can be provided by the device and functions desired by the device” in lines 4-5. There is insufficient antecedent basis for “the device” in the claims.
Dependent Claims 10-14 are rejected for the reasons presented above with respect to rejected Claim 8 in view of their dependence thereon.
For examination purposes, the terms “functions that can be provided by the device” and “functions desired by the device” recited in line 5 are interpreted as “functions that can be provided by a respective device” and “functions desired by the respective device” and the term  “an indication of acceptance to form the device group” recited in line 16 is interpreted as “the acceptance of the device group formation”, respectively.

Insofar as it recites similar claim elements, Claim 15 is rejected for substantially the same reasons presented above with respect to Claim 1.
Additionally, Claim 15 recites the limitation “storing a list of functions for each of a plurality of devices, wherein the list of functions includes functions that can be provided by the device and functions desired by the device” in lines 7-8. There is insufficient antecedent basis for “the device” in the claims.
	Continuing, Claim 15 recites the limitation “determining by the at least one sender device to form a device group including a receiver device from the plurality of devices, wherein the receiver device will perform at least one of the functions desired by the at least one sender device” in lines 9-11. There is insufficient antecedent basis for the term “the at least one sender device” in the claims.
Dependent Claims 17-20 are rejected for the reasons presented above with respect to rejected Claim 15 in view of their dependence thereon.
For examination purposes, the terms “functions that can be provided by the device” and “functions desired by the device” recited in line 8 are interpreted as “functions that can be provided by a respective device” and “functions desired by the respective device”, the term “the at least one sender device” recited in line 9 is interpreted as “at least one sender device”, and the term  “an indication of acceptance to form the device group” recited in line 16 is interpreted as “the acceptance of the device group formation”, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 6, 8, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bentley et al., Pub. No. US 2019/0289469 A1, hereby Bentley, in view of Bareket et al., Pub. No US 2017/0150337 A1, in further view of the paper authored by He et al., titled “Forming Resource-Sharing Coalitions: A Distributed Resource Allocation Mechanism for Self-Interested Agents in Computational Grids”, hereby “He”, and in further view of the paper authored by Tsiropoulou et al., titled “Interest, Energy and Physical-Aware Coalition Formation and Resource Allocation in Smart IoT Applications”, hereby “Tsiropoulou”.

Regarding Claim 1, Bentley discloses “A computer-implemented method (Bentley paragraphs 15, 40, 82-83 and 90: a method of autonomously assessing a cooperative performance of a task), comprising operations for:
storing a list of functions for each of a plurality of devices, wherein the list of functions includes functions that can be provided by each of the plurality of devices... (Bentley figs. 1, 7A, 8A and 9A and paragraphs 43, 47, 53, 56, 85 and 91: first UAV 70 receives messages 85 from other UAVs 70 identifying available resources 50 from each of the other UAVs, i.e., a list of functions that can be provided – while not explicitly stated, it is understood that the available resources 50 of the other UAVs are stored necessarily to enable comparing with the resources 20 required for executing this mission 25 in the subsequent determining step);
determining by at least one sender device to form a device group including a receiver device from the plurality of devices, wherein the receiver device will perform at least one of the functions desired by the at least one sender device (Bentley figs. 1, 7A, 8A and 9A and paragraphs 47-49, 56, 62, 85 and 91: first UAV 70 determines to form a coalition of UAVs 70 to assist in executing mission 25 based on the available resources 50 of each of the other UAVs when first UAV 70 does not have the needed resources to execute the mission);
generating, by the at least one sender device, an individual function usage score... (Bentley figs. 5, 8B and 9B and paragraphs 54, 57, 62, 72-73, 89 and 92: first UAV 70 identifies a coalition of UAVs 70 to execute mission 25 that maximizes its utility function, i.e., an individual function usage score);
	... sending by the at least one sender device a request to form a device group to the receiver device (Bentley figs. 6, 8D and 9B and paragraphs 54-56, 62, 65, 72-73, 88-89 and 92: first UAV 70 transmits messages 85 to other UAVs 70 proposing formation of the coalition to execute mission 25);
	generating by the receiver device a second individual function usage score (Bentley figs. 6, 8B and 9B and paragraphs 55, 57, 62, 65 and 75: other UAV 70 determines to join a coalition that maximizes its utility function, i.e., a second individual function usage score);
	... sending by the receiver device, an acceptance of the device group formation to the at least one sender device (Bentley figs. 6, 8B and 9B and paragraphs 10, 55, 65, and 75-76: other UAV 70 provides a response to first UAV 70 indicating agreement to join the coalition); and
in response to receiving an indication of acceptance to form the device group from the receiving device, forming the device group for a temporary period, where functions and data are shared in the device group (Bentley figs. 6 and 9C and paragraphs 55, 76 and 93: first UAV 70 receives responses 66 from other UAVs 70 indicating agreement to join the coalition and the mission 25 is executed by the UAVs 70 of the coalition, i.e., functions and data are shared to complete the mission).”
However, while Bentley discloses that the first UAV receives and stores information identifying the available resources of the other UAVs, i.e., a list of functions for each of a plurality of devices (Bentley paragraphs 43, 47, 53, 56, 85 and 91), Bentley does not explicitly disclose “storing a list of functions for each of a plurality of devices, wherein the list of functions includes functions that can be provided by each of the plurality of devices and functions desired by each of the plurality of devices (emphasis added)”.
In a related field of endeavor, Bareket discloses a discovery process for devices in a wireless environment wherein information indicating services offered and services requested, i.e., functions that can be provided and functions desired, is stored for each detected device (Bareket figs. 2-3 and paragraphs 56-58: proxy discovery device 230 stores information about each detected device in memory, the information about each detected device including the specific services offered and specific services requested by the respective device)”.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Bentley to receive and store information indicating the resources requested by each of the UAVs along with the resources that the other UAVs have available as taught by Bareket. One of ordinary skill in the art would have been motivated to combine receiving and storing information indicating the resources requested by each of the UAVs along with the resources that the other UAVs have available to enable establishment of mutually beneficial coalitions for execution of multiple missions.   
However, while Bentley discloses that the first UAV sends messages to other UAVs selected to join in a coalition that maximizes the utility function of the first UAV (Bentley paragraphs 54, 57, 62, 72-73, 89 and 92), the combination of Bentley and Bareket does not explicitly disclose “generating an individual function usage score indicating a summation between a function usage gain and a function usage loss for the list of functions (emphasis added).
In the same field of endeavor, He discloses a method of resource-sharing coalition formation in which each agent uses a utility function to evaluate which coalition it should join, wherein the utility obtained by joining a coalition comprises at least the difference between the resource capacity the agent obtains from the coalition and the resource capacity it contributes to the coalition, i.e., a summation between function usage gain and a function use loss (He § “4.1.2. Resource-Sharing Coalition Formation”: “For each agent in A, the best exchange is to contribute minimally of its own idle resource capacity and to obtain the maximum idle resource capacity from a resource sharing coalition while finish as many of its own tasks as possible. To evaluate the optimal idle resource capacity exchanging for each agent, we need to define the utility function of an agent. The utility is composed of two parts. One is the difference between the resource capacity the agent obtains from the coalition and the one it contributes to the coalition. The other is the economic value of finishing tasks by using the resource capacity it obtains.”).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Bentley, as modified by Bareket, to include a difference between resources obtained from a coalition and resources provided to the coalition in the utility function as taught by He. One of ordinary skill in the art would have been motivated to combine including a difference between resources obtained from a coalition and resources provided to the coalition in the utility function to maximize the benefit to the first UAV (He § “2. COALITION FORMATION”).
However, while Bentley discloses that the first UAV sends messages to other UAVs selected to join in a coalition that maximizes the utility function of the first UAV (Bentley paragraphs 54, 57, 62, 72-73, 89 and 92), and further discloses that the other UAV determines to join a coalition that maximizes its utility function (Bentley paragraphs 55, 57, 62, 65 and 75), the combination of Bentley, Bareket and He does not explicitly disclose “in response to the individual function usage score exceeding a device threshold, sending a request to form a device group to the receiver device (emphasis added);” and
“in response to the second individual function usage score exceeding a second device threshold, sending by the receiver device, an acceptance of the device group formation to the at least one sender device (emphasis added)”.
In the same field of endeavor, Tsiropoulou discloses a system and method for forming coalitions of M2M devices in an IoT environment wherein an M2M device establishes an M2M link with another M2M device to form a coalition when an interest tie value, i.e., the value of a utility function, exceeds a threshold (Tsiropoulou § "A. Communication Interest among Wireless IoT Devices" and "B. Coalition Formation": an IoT device forms a coalition with another IoT device if the interest tie, i.e., a measure of an interest in cooperating with the another  device, is above a threshold).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Bentley, as modified by Bareket and He, to send the messages inviting the other UAVs to join a coalition and for the other UAVs to accept joining the coalition in response to determining that the value of the utility function exceeds a threshold as taught by Tsiropoulou. One of ordinary skill in the art would have been motivated to combine sending the messages inviting the other UAVs to join a coalition and for the other UAVs to accept joining the coalition in response to determining that the value of the utility function exceeds a threshold to avoid formation of coalitions that do not provide at least a minimum utility.

Regarding Claim 6, the combination of Bentley, Bareket, He and Tsiropoulou discloses all of the limitations of Claim 1.
Additionally, Bentley discloses “wherein the at least one sender device and the receiver device communicate with each other via an administrative server (Bentley fig. 3 and paragraphs 51-52, 91 and 92: UAVS 70 may communicate via centralized base station 60, i.e., an administrative server).”

Insofar as it recites similar claim elements, Claim 8 is rejected for substantially the same reasons presented above with respect to Claim 1.
Additionally, Bentley discloses “A computer program product, the computer program product comprising a computer readable storage medium having program code embodied therewith, the program code executable by at least one processor... (Bentley paragraphs 11, 40, 82-83 and 90: a machine-readable storage medium comprising computer-executable instructions for implementing a method of autonomously assessing a cooperative performance of a task).”

Insofar as it recites similar claim elements, Claim 13 is rejected for substantially the same reasons presented above with respect to Claim 6.

Insofar as it recites similar claim elements, Claim 15 is rejected for substantially the same reasons presented above with respect to Claim 1.
Additionally, Bentley discloses “A computer system (Bentley fig. 1 and paragraphs 8 and 43-49: integrated decision making and communication system 10), comprising:
one or more processors, one or more computer-readable memories and one or more computer-readable, tangible storage devices (Bentley fig. 1 and paragraphs 8 and 43-49: processor 45 and memory 15, which may be RAM, ROM, cache memory, hard drive storage, flash memory, i.e., a computer-readable memory and a tangible storage device); and
program instructions, stored on at least one of the one or more computer-readable, tangible storage devices for execution by at least one of the one or more processors via at least one of the one or more memories, to perform operations... (Bentley fig. 1 and paragraph 46: processor 45 may be configured to execute modules by software)”.


Claims 3, 4, 10, 11, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bentley, Bareket, He and Tsiropoulou, in view of Cain, Pub. No. US 2003/0204625 A1.

Regarding Claim 3, the combination of Bentley, Bareket, He and Tsiropoulou discloses all of the limitations of Claim 1.
However, while Bentley, as modified by Tsiropoulou discloses forming a coalition when the value of the utility function exceeds a threshold (Bentley paragraphs 54, 57, 62, 72-73, 89 and 92), the combination of Bentley, Bareket, He and Tsiropoulou does not explicitly disclose “periodically determining, by at least one device of the plurality of devices in the device group a new individual function usage score; and
in response to the new individual function usage score not exceeding the device threshold, exiting, by the at least one device, the device group.”
In a related field of endeavor, Cain discloses an ad-hoc network wherein a wireless node reevaluates a cluster association metric periodically in response to network events and leaves the cluster when the cluster association metric no longer satisfies a threshold (Cain fig. 1 and paragraphs 28-31, 36, 44-45 and 50-51: node 11 reevaluates cluster association metric and leaves cluster 12 if the cluster association metric no longer satisfies a threshold value).”
It would have been obvious to one of ordinary skill in the art to modify the method of Bentley, as modified by Bareket, He and Tsiropoulou, to reevaluate the UAV’s utility function periodically in response to network events and to leave the coalition when the value of the utility function no longer satisfies a threshold as taught by Cain. One of ordinary skill in the art at the time of the effective filing would have been motivated to combine reevaluating the UAV’s utility function periodically in response to network events and leaving the coalition when the value of the utility function no longer exceeds a threshold to ensure that the UAV continues to benefit from being part of the coalition.

Regarding Claim 4, the combination of Bentley, Bareket, He and Tsiropoulou discloses all of the limitations of Claim 1.
However, while Bentley discloses that a UAV may join a coalition that maximizes its utility function (Bentley figs. 6, 8B and 9B and paragraphs 55, 57, 62, 65 and 75), the combination of Bentley, Bareket, He and Tsiropoulou does not explicitly disclose “wherein a new device of the plurality of devices joins the device group based on generating another individual function usage score.”
In a related field of endeavor, Cain discloses an ad-hoc network wherein a wireless node determines to join a cluster having a cluster association metric value that satisfies a threshold upon powering up, i.e., the device is a new device (Cain fig. 1 and paragraphs 28-31 and 44-46: upon powering up, node 11 listens for periodic hello messages from other nodes belonging to clusters that the node may join, forms cluster association metrics for each of the clusters 12, and joins a cluster if the cluster association metric satisfies a threshold).”
It would have been obvious to one of ordinary skill in the art to modify the method of Bentley, as modified by Bareket, He and Tsiropoulou, to have a UAV evaluate its utility function and join a coalition if the utility function satisfies a threshold upon powering up as taught by Cain. One or ordinary skill in the art would have been motivated to combine having the UAV evaluate its utility function and coin a coalition if the utility function satisfies a threshold upon powering up to maximize the utility of the UAV.

Insofar as it recites similar claim elements, Claim 10 is rejected for substantially the same reasons presented above with respect to Claim 3.

Insofar as it recites similar claim elements, Claim 11 is rejected for substantially the same reasons presented above with respect to Claim 4.

Insofar as it recites similar claim elements, Claim 17 is rejected for substantially the same reasons presented above with respect to Claim 3.

Insofar as it recites similar claim elements, Claim 18 is rejected for substantially the same reasons presented above with respect to Claim 4.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bentley, Bareket, He and Tsiropoulou, in view of the paper authored by Pal et al., titled “Game Theoretic Analysis of Cooperative Message Forwarding in Opportunistic Mobile Networks”, hereby “Pal”.

Regarding Claim 5, the combination of Bentley, Bareket, He and Tsiropoulou discloses all of the limitations of Claim 1.
However, while Bentley discloses that a UAV may join a coalition that maximizes its utility function (Bentley figs. 6, 8B and 9B and paragraphs 55, 57, 62, 65 and 75), the combination of Bentley, Bareket, He and Tsiropoulou does not explicitly disclose “wherein a device of the plurality of devices joins a plurality of device groups.”
In the same field of endeavor, Pal discloses an opportunistic mobile network wherein a mobile node may belong to multiple coalitions at the same time, i.e., join a plurality of device groups (Pal § "II. RELATED WORK" and "III. SYSTEM MODEL": “In OCF, a node may be a member of multiple coalitions at the same time. Nodes store information about their coalition sets with themselves. For example, in Fig. 2, each of the nodes 1, 2, . . . , 9 have their own coalition set. At time instant t1, nodes 1 and 2 form a new coalition and update their coalition sets accordingly. Then, node 2 is a member of both the coalitions at the same time.”).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Bentley, as modified by Bareket, He and Tsiropoulou, to enable the UAVs to join multiple coalitions as taught by Pal. One of ordinary skill in the art would have been motivated to combine enabling the UAVs to join multiple coalitions to maximize the utility of the UAV.

Insofar as it recites similar claim elements, Claims 12 and 19 are rejected for substantially the same reasons presented above with respect to Claim 5.

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bentley, Bareket, He and Tsiropoulou, in view of Bender et al., Pub. No. US 2018/0302424 A1, hereby “Bender”.

Regarding Claim 7, the combination of Bentley, Bareket, He and Tsiropoulou discloses all of the limitations of Claim 1.
However, while Bentley discloses that a UAV may join a coalition that maximizes its utility function (Bentley figs. 6, 8B and 9B and paragraphs 55, 57, 62, 65 and 75), the combination of Bentley, Bareket, He and Tsiropoulou does not explicitly disclose “wherein a Software as a Service (SaaS) is configured to perform the operations of the method.”
In a related field of endeavor, Bender discloses a system and method for configuring a plurality of IoT devices to operate as a swarm, i.e., form a device group, wherein the method may be implemented as an SaaS offering (Bender fig. 2 and paragraphs 14-16 and 19-29: SaaS IoT service provider facilities the collective behavior amongst a group of individual nodes that form a swarm of nodes that cooperate to complete tasks).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Bentley, as modified by Bareket, He and Tsiropoulou, to implement the coalition formation and management as an SaaS offering as taught by Bender. One of ordinary skill in the art would have been motivated to combine implementing the coalition formation and management as an SaaS offering to enable a plurality of disparate UAV owners to form coalitions without installing and maintaining software on each of the UAVs.

Insofar as it recites similar claim elements, Claims 14 and 20 are rejected for substantially the same reasons presented above with respect to Claim 7.

Examiner’s Note 
Regarding the broadest reasonable interpretation of the contingent limitations of Claims 1 and 3 presented supra, the Examiner welcomes the applicant to contact the Examiner to discuss clarifications to the claims that would overcome the interpretation in a manner that is amenable to the Applicant.

Conclusion
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C MCBETH whose telephone number is (571)270-0495.  The examiner can normally be reached on Monday - Friday, 8:00AM - 4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM C MCBETH/Examiner, Art Unit 2449                       


/NICHOLAS P CELANI/Examiner, Art Unit 2449